Case 8:20-cv-00089-DOC-JDE Document 37 Filed 06/29/20 Page 1 of 3 Page ID #:339



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           ORDER GRANTING STIPULATION
                                           TO ENLARGE TIME FOR REPLY
15                          Plaintiff,     BRIEF RE DEFENDANTS’ MOTION
                                           TO DISMISS PLAINTIFF’S FIRST
16        vs.                              AMENDED COMPLAINT
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
21   DESCENDENT STUDIOS INC., a
     Texas corporation,
22
                      Counterclaimant,
23
24        vs.

     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 37 Filed 06/29/20 Page 2 of 3 Page ID #:340
Case 8:20-cv-00089-DOC-JDE Document 37 Filed 06/29/20 Page 3 of 3 Page ID #:341



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On June 26, 2020, I filed a copy of the following document(s):
 6   [PROPOSED] ORDER GRANTING STIPULATION TO ENLARGE TIME
     FOR REPLY BRIEF RE DEFENDANTS’ MOTION TO DISMISS
 7   PLAINTIFF’S FIRST AMENDED COMPLAINT
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10     •   Leo Edward Lundberg , Jr
11         leo.law.55@gmail.com
12     •   Michael Danton Richardson
13         mdantonrichardson@yahoo.com
14
15         Executed on June 26, 2020, at Los Angeles, California. I hereby certify that I
16   am employed in the office of a member of the Bar of this Court at whose direction
17   the service was made.
18                                          /s/ Diane Hashimoto
19                                         Diane Hashimoto

20
21
22
23
24
25
26
27
28

                                              -1-
